50 Ill.2d 1 (1971)
276 N.E.2d 345
THE PEOPLE OF THE STATE OF ILLINOIS, Appellee,
v.
HOWARD C. HUDSON, Appellant.
No. 43994.
Supreme Court of Illinois.
Opinion filed November 30, 1971.
JULIUS LUCIUS ECHELES and FREDERICK F. COHN, both of Chicago, for appellant.
WILLIAM J. SCOTT, Attorney General, of Springfield, and EDWARD V. HANRAHAN, State's Attorney, of *2 Chicago, (JAMES B. ZAGEL, Assistant Attorney General; ROBERT A. NOVELLE and MICHAEL J. GOLDSTEIN, Assistant State's Attorneys; of counsel,) for the People.
Judgment reversed.
MR. CHIEF JUSTICE UNDERWOOD delivered the opinion of the court:
After a jury trial in the circuit court of Cook County, defendant, Howard C. Hudson, was found guilty of the unlawful sale of marijuana (Ill. Rev. Stat. 1963, ch. 38, par. 22-3), and sentenced to not less than 10 nor more than 14 years imprisonment. The appellate court affirmed the conviction (People v. Hudson, 266 N.E.2d 481), and we granted leave to appeal. It is necessary to consider only one of defendant's several contentions: that the legislative classification of marijuana as a "narcotic drug" with its attendant sentencing provisions deprived the defendant of due process and equal protection of the law and constituted cruel and unusual punishment.
A majority of this court in People v. McCabe, 49 Ill.2d 338, held that the classification of marijuana in the Narcotic Drug Act (Ill. Rev. Stat. 1969, ch. 38, par. 22-1 et seq.) under which defendant was convicted, is "arbritary and deprives the defendant of equal protection of the law," thereby necessitating reversal of this judgment.
The judgments of the appellate and circuit courts are reversed.
Judgments reversed.